FILED
                             NOT FOR PUBLICATION                             APR 15 2010

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                         No. 05-50120

               Plaintiff - Appellee,              D.C. No. 02-cr-00344-AHS

  v.

JOHN WALTER TEMPLE,                               MEMORANDUM *

               Defendant - Appellant.



                     Appeal from the United States District Court
                         for the Central District of California
                    Alicemarie H. Stotler, District Judge, Presiding

                               Submitted April 5, 2010 **

Before:        RYMER, McKEOWN, and PAEZ, Circuit Judges.

       John Walter Temple appeals from the restitution order imposed following

his guilty-plea conviction for mail fraud and aiding and abetting, in violation of

18 U.S.C. §§ 2 and 1341. We have jurisdiction pursuant to 28 U.S.C. § 1291, and

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
we affirm.

      Temple contends the district court erred by failing to acknowledge its

discretion under 18 U.S.C. § 3664(h) to apportion liability between Temple and his

co-defendant. The record shows that the district court did not err in this regard.

See United States v. Booth, 309 F.3d 566, 576 (9th Cir. 2002); see also United

States v. Mills, 991 F.2d 609, 611-12 (9th Cir. 1993). Further, the district court did

not abuse its discretion by holding Temple jointly and severally liable with his co-

defendant for the total amount of restitution. See Booth, 309 F.3d at 576; see also

§ 3664(h).

      AFFIRMED.




                                          2                                    05-50120